Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered November 5, 2008, convicting him of attempted assault in the first degree, upon a jury verdict, and imposing sentence.
*670Ordered that the judgment is affirmed.
The defendant was not deprived of a fair trial by the Supreme Court’s denial of his request for a missing witness charge (see People v Gonzalez, 68 NY2d 424, 427-428 [1986]; People v Vera, 11 AD3d 716 [2004]). In any event, even if the Supreme Court erred in denying the defendant’s request for a missing witness charge, any error was harmless, as there was overwhelming evidence of the defendant’s guilt and no significant probability that the error contributed to his conviction (see People v Crimmins, 36 NY2d 230, 241-242 [1975]). Angiolillo, J.P., Hall, Roman and Cohen, JJ., concur.